PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Respondent is responsible for the maintenance of W.Va. Route 61 in Fayette County.
2. Claimant alleges that on or around May 27,2004, her property suffered flood damage as a result of inadequate drains and culverts during a rain event.
3. For the purposes of settlement, respondent acknowledges culpability for the preceding incident.
4. Claimant and respondent believe that in this particular incident and under these particular circumstances that an award of Twelve Thousand Dollars ($12,000.00) would be a fair and reasonable amount to settle this claim.
5. The parties to this claim agree that the total sum of Twelve Thousand Dollars ($12,000.00) to be paid by respondent to the claimant in Claim No. CC-04-0360 will be a full and complete settlement, compromise, and resolution of all matters in controversy in said claim and full and complete satisfaction of any and all past and future claims claimant may have against respondent arising from the matters described in said claim.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of W.Va. Route 61 on the date of this incident; that the negligence of respondentwas the proximate cause of the damages sustained to claimant’s property; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $12,000.00.
Award of $12,000.00.